Title: To James Madison from Charles W. Goldsborough, 21 January 1813
From: Goldsborough, Charles W.
To: Madison, James


Sir,
6 oClock 21 Jany 1813
I have this moment received information, which I deem it my duty to lay before you without a moments delay.
A gentleman of great integrity & patriotism—has stated to me that Mr. Salvador Catalano Sailing master in the navy & generally employed to prove the powder &c. residing near the navy Yard here, is ready to make oath.
1st that Capt Tingey gave him orders to pass all the powder, made at Docr Ewells mills, that would carry a 24pd ball 80 yards—when in Mr Catalano’s judgment he ought not to have received any that would not have carried the ball 100 yards.
2d. that when Lt. Neill (who has no experience in proving powder) was going to Docr. Ewell’s powder mills to prove the powder for the Constellation, Capt Tingey ordered Mr Catalano to attend but not to say a word!
3rd. that Mr Catalano did see Docr Ewell privately put in the Prouvette, a paper (which he verily believes contained powder) which was partly concealed in the Sleeve of his coat, after the regular charge, viz I oz., had been put in!!
4h. That Mr Catalano, who is a very honest man & a very competent judge, does from these & other facts known to him, verily & sincerely believe that the Powder which has been sent on board of the Constellation is entirely unfit for use.
If these facts be as stated, the Constellation would not be able to contend with an Enemy’s Sloop of war; & if Capt Stewart should under these circumstances proceed to sea: seeking as I know he will the Enemy, his capture is inevitable.
In order to satisfy yourself as to the correctness of these facts, I respectfully would suggest your sending immediately for Mr. Catalano: as, if they be true, an express ought, I should think, to be sent to Capt Stewart to stop him.
Excuse this hasty scrawl. This intelligence has excited feelings which I can not well suppress even in addressing you. With the highest respect & esteem, I have the honor to be sir yr mo o st.
Ch: W: Goldsborough
The bearer Jos Sutherland will if commanded by you proceed immediately for Mr Catalano
